While instruction No. 2 may not be very well worded, I cannot accept the view that its giving was reversible error, as I do not see how the jury could in any manner have been misled by that instruction. As stated in the majority opinion, there were two distinct theories: one, that of the appellant, which was that the stage was proceeding with two wheels off the pavement and continued in that position; the other, that of the respondents, which was that the stage, in attempting to return to the pavement, ran diagonally across the same and struck the car of the respondents. With the issues thus clearly defined, it seems to me impossible that the jury could in any manner have been misled by the instructions referred to.
I therefore dissent. *Page 102